Deceased employee worked on ice wagon. Death resulted from an infection claimed to have been caused by a scratch on his elbow. Question raised by appellant is whether the declarations of the deceased were sufficiently corroborated. A third party saw the bleeding fresh wound. The other question is as to the dependency of the father and mother. Deceased gave all of his earnings to his parents. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.